UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-4368



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN DALE LEWIS,

                                              Defendant - Appellant.



                              No. 99-4369



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN DALE LEWIS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-97-61-V, CR-98-123-V)


Submitted:   March 31, 2000                 Decided:   April 18, 2000
Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph L. Ledford, LEDFORD & MURRAY, P.C., Charlotte, North Caro-
lina, for Appellant. Robert J. Higdon, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Alvin Dale Lewis appeals his convictions for possession with

intent to distribute cocaine and cocaine base in violation of    21

U.S.C. § 841(a) (1994), and a related conspiracy offense.    See 21

U.S.C. § 846 (1994).   On appeal, Lewis contends that his prose-

cution was barred by the Double Jeopardy Clause because it followed

the forfeiture of a significant amount of currency and personal

property seized at the time of his arrest.    See United States v.

Ursery, 518 U.S. 267, 280 (1996).   Because Lewis failed to advance

this argument in the district court, our review of the issue is

constrained to a search for plain error.     See United States v.

Jarvis, 7 F.3d 404, 409 (4th Cir. 1993); see also United States v.

Olano, 507 U.S. 725, 732-34 (1993) (defining plain error).      How-

ever, our review of the record reveals no error of that magnitude.

See Ursery, 518 U.S. at 280; see also Lynn v. West, 134 F.3d 582,

593 (4th Cir. 1998).

     Accordingly, we affirm the conviction and sentence.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                3